                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

MARY ANN BAUER                                       )
                                                     )
v.                                                   )       NO. 3:18-1293
                                                     )       Richardson/Holmes
BERNARD SALANDY, and RUTHERFORD                      )
COUNTY, TENNESSEE                                    )

                                            ORDER

         Pursuant to Local Rule 16.01(h)(2), the District Judge is provided notice that on

November 19, 2020, Defendants filed a motion for summary judgment, memorandum in support,

and statement of facts (Docket Nos. 66-68). The deadlines for responsive filings are provided for

in prior orders of the Court. See Docket Entry No.48.

         The Clerk of Court shall forward this motion and any responsive filings for the District

Judge’s consideration. All previously imposed deadlines remain in effect absent further order of the

Court.

         It is so ORDERED.




                                              BARBARA D. HOLMES
                                              United States Magistrate Judge




     Case 3:18-cv-01293 Document 69 Filed 11/23/20 Page 1 of 1 PageID #: 712
